Citation Nr: 0215622	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  96-50 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
postoperative meniscectomy, left knee, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
left knee arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956, and from February 1960 to January 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California that denied the veteran an increased evaluation 
for his service-connected (then characterized as) left knee 
condition.  Hearings were held at the RO in July 1996 and 
September 1998. 

Subsequent to an April 2000 Board remand, the RO, in a 
January 2002 decision, essentially established two service-
connected knee disabilities - postoperative meniscectomy, 
left knee, and left knee arthritis, and assigned 10 percent 
disability evaluations for each.  As such, the issues in 
appellate status are as listed above.  

Finally, it is pointed out that in an April 2000 decision, 
the Board denied as not "well-grounded" the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, and Meniere's disease.  However, the 
Veterans Claims Assistance Act (VCAA) of 2000 mandates that 
all claims for benefits denied or dismissed as not well 
grounded under the laws administered by VA, which became 
final during the period beginning on July 14, 1999, and 
ending on the date of the enactment of the Act (November 9, 
2000), shall be readjudicated, if a request for 
readjudication is filed by the claimant or the Secretary not 
later than two years after the date of the enactment of the 
Act.  VCAA of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099 (2000); VAOPGCPREC 3-2001 (Jan. 22, 2001).  The 
matter of readjudication of the denied claims is referred to 
the RO for action deemed appropriate and consistent with the 
provisions of the VCAA.


FINDINGS OF FACT

1.  The veteran's service-connected connected postoperative 
meniscectomy, left knee is manifested by complaints of pain 
and loose bodies shown on X-ray; left knee instability has 
not been demonstrated.

2.  The veteran's left knee arthritis is manifested by a 
slight limitation of motion as well as pain, fatigability, 
and weakness at the limits of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent, 
for the veteran's service connected postoperative 
meniscectomy, left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001), 4.71a, Diagnostic 
Code 5257, 5259 (2001).

2.  The criteria for an evaluation greater than 10 percent, 
for the veteran's service connected left knee arthritis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001), 4.71a, Diagnostic Code 5003, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction and Factual Background

The veteran and his representative assert that the veteran's 
service-connected left knee disabilities are more disabling 
than currently evaluated.  Initially, the Board observes that 
law enacted during the course of this appeal (the VCAA, noted 
above), and its implementing regulations, essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
February 2002 which explained, among other things, the VCAA.  
Further, the record reflects that the veteran and his 
representative were provided with a copy of the appealed 
October 1995 rating action, with a Statement of the Case in 
March 1996, and with Supplemental Statements of the Case in 
August 1996, May 1999, and most recently in January 2002.  
These documents provided notification of the information and 
medical evidence necessary to substantiate the claims.   

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claims, and his claims were considered by 
the RO subsequent to the enactment of the liberalizing law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It is 
also noted that pursuant to a April 2000 Board remand, the 
veteran was provided with a relevant medical examination (a 
contract examination by QTC Management Services).  Therefore, 
the facts relevant to this claim has been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or implementing regulations.  
As such, the veteran will not be prejudiced as a result of 
the Board deciding these claims.

For historical purposes, it is noted that service connection 
was established for status post left knee medial meniscectomy 
by RO decision of June 1981, based in part on a review of the 
veteran's service medical records which reflected that he 
injured the knee during his second period of service, 
aggravating a pre-service injury.  Specifically, it was noted 
that he injured the knee, requiring ligament and cartilage 
surgery in 1957, that it was essentially asymptomatic upon 
entrance into his second period of service, and that he 
strained the medial collateral ligament in October 1960.  A 
10 percent evaluation was assigned for the disability.  

In May 1995, the RO received a claim for an increased 
evaluation for the veteran's service-connected left knee 
disability.  Relevant evidence of record includes private 
medical records and the reports of VA examinations.  In March 
1995, the veteran was admitted to Santa Barbara Cottage 
Hospital for left rotator cuff surgery, and among the 
diagnoses listed in the hospital report was degenerative 
osteoarthritis of the left knee.  

A VA examination was accomplished in July 1995, the report of 
which reflects that veteran's history of injuring his left 
knee prior to and during service, and that he reported that 
he currently treated knee pain with medication.  Examination 
of the left knee revealed a healed longitudinal scar over the 
anteromedial aspect of the knee as well as a longitudinal 
scar over the medial aspect of the knee.  Further, the 
anteromedial aspect of the knee was moderately tender and 
anterior and anterolateral aspects of the knee were mildly 
tender.  There was no left knee edema or erythema indicated.  
The veteran developed mild pain over the anterior medial 
aspect of the knee on full extension and moderate pain over 
the anteromedial aspect of the knee with flexion to 110 
degrees.  McMurray's test was negative, and there was no 
evidence of cruciate of collateral injury.  

The examiner noted that impaired motor strength in the left 
lower extremity was related to the left knee pain as well as 
low back pain, and as a result of this examination, the 
veteran was diagnosed with, among other things degenerative 
arthritis of the left knee which the examiner believed was 
the cause of his left knee pain.  

During the July 1996 RO hearing, the veteran testified that 
since service connection was established for the left knee 
disability, he has had three surgical procedures to include 
arthroscopic surgery, and that he has been told that he will 
eventually need a total knee replacement.  He related that he 
is unable to adequately support his weight on the knee and 
that it continually painful.  The veteran noted that he 
treated the pain with medication.  Further, he testified that 
his left knee becomes stiff after driving for "a couple" of 
hours, and that he occasionally wears a brace.  He noted that 
the knee joint felt loose.  The veteran added that when he 
was working full time, he would miss about a month a work 
yearly secondary to the left knee disability and a right knee 
disability, usually due to medical appointments.  

During the September 1998 hearing, the veteran testified that 
his left knee is constantly painful, and that, essentially, 
pain increases after walking a block.  He noted that the 
knees are constantly swollen and that he takes a lot of pain 
medication.  He noted that when he last worked full time he 
missed "many" days due to disabilities of both knees.  He 
related that he was last seen for his left knee disability in 
1995.  

A QTC examination was accomplished in March 2001, the report 
of which noted the veteran's history of left knee injuries 
and surgeries, that subsequent to service he was employed 
with a fire department, and that he retired in 1994.  His 
current complaints included left knee pain described as a 
constant ache, increased by twisting activities, prolonged 
walking, standing and climbing stairs.  The veteran also 
noted that he can not walk more than one block before the 
pain becomes severe.  

Physical examination revealed left knee active and passive 
motion from -10 to 130 degrees, with normal motion noted to 
be from 0 to 140 degrees.  Further, there was no left knee 
effusion, and the anterior, posterior, medial collateral, and 
lateral collateral ligaments were stable.  McMurray's, 
Lachman's, and pivot shift tests were negative.  There was 
patellofemoral crepitation as well as tenderness about the 
medial and lateral joint line aspects of the knee.  Left knee 
strength was normal.  The examiner noted that there was pain, 
fatigability, and weakness at the limits of motion associated 
with decrease motion of the left knee.  There was no palpable 
patellar tendon defect, and the examiner noted that the 
veteran blocked any testing used to demonstrate instability, 
laxity, or subluxation.  

X-rays taken in conjunction with this examination showed left 
knee osteoarthritis and free bodies.  As a result of this 
examination, the veteran was diagnosed with left knee 
osteoarthritis status post meniscectomy with flexion 
contracture, and loose bodies.  The examiner pointed out that 
osteoarthritis was significant and may require a total knee 
arthroplasty in the future, and recommended removal of the 
free bodies.  

As noted above, in a January 2002 decision the RO essentially 
established two service-connected knee disabilities - 
postoperative meniscectomy, left knee, and left knee 
arthritis, and assigned 10 percent disability evaluations for 
each.  The decision was rendered upon consideration of the 
dictates of VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), a precedent opinion of the General Counsel of VA which 
held that a veteran who has arthritis and instability in his 
knees may receive separate ratings.  The evaluation assigned 
for left knee arthritis was made effective from July 1, 1997, 
which, as noted, represents the effective date of the 
opinion.  

In this regard, it is pointed out that where compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2001).

In any event, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).


a.  Entitlement to an increased rating for service-connected 
postoperative meniscectomy, left knee, currently evaluated as 
10 percent disabling.

The veteran and his representative essentially contend that 
the veteran's service-connected postoperative meniscectomy, 
left knee is more disabling than currently evaluated.  This 
disability is rated as 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2001).  A 10 percent evaluation is the 
highest evaluation under this Code, and is warranted when 
residuals of removal of a semilunar cartilage are 
symptomatic. 

The service-connected postoperative meniscectomy, left knee 
could also be evaluated under 38 C.F.R. § 4.71a, Code 5257 
(2001).  Under this Code, a 10 percent disability evaluation 
is warranted for a slight knee impairment (recurrent 
subluxation or lateral instability), and a 20 percent 
evaluation is provided when the impairment is moderate.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
postoperative meniscectomy, left knee.  Specifically, the 
Board finds that this disability is appropriately rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2001).  The evidence demonstrates that this disability 
is primarily manifested by complaints of pain and loose 
bodies shown on X-ray.

The medical evidence does not, however, demonstrate that the 
postoperative meniscectomy, left knee is manifested recurrent 
subluxation or lateral instability which is moderate in 
degree, as required for a 20 percent rating under Diagnostic 
Code 5257 (2001).  In fact, the evidence does not suggest 
that the disability is at all manifested by instability.  It 
is pointed out that while the veteran would not allow testing 
for instability on examination in March 2001, Lachman's and 
pivot shift tests were negative on examination, as was 
McMurray's sign (McMurray's sign was also negative on 
examination of July 1995).  As such, a 20 percent rating 
under this code is not warranted for the service-connected 
postoperative meniscectomy, left knee.

Finally, as the evidence does not reflect that the veteran 
currently has a dislocated semilunar cartilage, with frequent 
episodes of locking, pain, or effusion into the joint, a 20 
percent rating under 38 C.F.R. § 4.71a, Code 5258 (2001) is 
not in order.


b.  Entitlement to an increased rating for service-connected 
left knee arthritis, currently evaluated as 10 percent 
disabling.

The veteran and his representative essentially contend that 
the veteran's service-connected left knee arthritis is more 
disabling than currently evaluated.  This disability is rated 
as 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5260 (2001) (degenerative arthritis and limitation of knee 
extension, respectively).  Diagnostic Code 5003 provides that 
degenerative arthritis substantiated by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  The Board notes that for the 
purpose of rating disability from arthritis, the knee is 
considered to be a major joint.  38 C.F.R. § 4.45 (2001). 

Limitation of motion for knees is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2001).  In order to be 
eligible for a 10 percent disability rating under Diagnostic 
Code 5260 or Diagnostic Code 5261, the veteran's right knee 
flexion would have to be limited to 45 degrees or extension 
limited to 10 degrees, respectively; a 20 percent rating 
under these codes is provided when knee flexion is limited to 
30 degrees or extension is limited to 15 degrees.

Further, the Board points out that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
left knee arthritis.  Specifically, the Board finds that this 
disability is appropriately rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260 (2001).  
As noted above, on examination of March 2001, left knee 
extension was limited to 10 degrees, which warrants an 
evaluation of 10 percent under this code. 

The Board considered higher evaluations under both limitation 
of motion codes noted above; however, none of the range of 
motion studies conducted would result in ratings higher than 
10 percent under these Codes.  As noted above, the findings 
made on range of motion studies recently conducted (to 
include extension motion, which was the only compensable 
limitation of motion) took into consideration pain, fatigue, 
and weakness, and the Board finds that such is accurately 
reflected, even when considering the dictates of DeLuca, in 
the 10 percent evaluation assigned.  In other words, the 
Board finds that such functional loss and pain associated 
with the veteran's left knee arthritis is not to the extent 
as to warrant an evaluation higher than 10 percent.



On the basis of all the foregoing, the veteran's claims must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an evaluation higher than 10 percent for the 
veteran's service-connected connected postoperative 
meniscectomy, left knee is denied.

Entitlement to an evaluation higher than 10 percent for the 
veteran's service-connected left knee arthritis is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

